DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/266,737, filed on February 8, 2021.

Claims 1-11 are pending.

Information Disclosure Statement
The information disclosure statement filed on February 8, 2021, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-17 are all directed to one of the four statutory categories of invention, the claims are directed to ratio calculation and correction (as evidenced by exemplary claim 1; “wherein the component ration calculation unit corrects the single product sales composition ratio”), an abstract idea.  Mathematical concepts are ineligible abstract ideas, including calculations and formulas.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “calculate[ ] a single products sales composition ratio;” “calculate[ ] a sales prospect quantity;” and “correct[ ] the single product sales composition ratio.”  The steps are all steps for data processing  related to the abstract idea of ratio calculation and correction that, when considered alone and in 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a device with units in independent claim 1. No hardware is recited in independent claim 8.  Independent claim 10 is directed to a computer program). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a device with units in independent claim 1. No hardware is recited in independent claim 8.  Independent claim 10 is directed to a computer program) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Furthermore: Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 8 and 9 are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010).  
A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 8, the claim language recites the steps of calculating a ratio, calculating a quantity, and correcting the ratio.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.
Dependent claim 9 is rejected based upon the same rationale, wherein the claim language does not include the required tie or transformation.
Furthermore: Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 10 is directed to a program as described in the preamble.  The claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  According to the specification, the claimed invention could be purely software (see ¶[0009]).  Software per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter.  See MPEP 2106.01.  Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  
Claims 11 is rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to Doi (hereinafter ‘DOI’) in view of US 2007/0061210 A1 to Chen et al. (hereinafter ‘CHEN’).

Claim 1
DOI discloses a composition ratio correction device (see abstract; a method implemented by a computer) comprising: a component ratio calculation unit which calculates a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales, in a predetermined aggregation period, in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records).
DOI does not specifically disclose, but CHEN discloses, a sales prospect quantity calculation unit which calculates a sales prospect quantity of the target product during a time period when the target product was out of stock, based on the total sales in the product category to which the target product belongs during the time period when the target product was out of stock and the calculated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales ,
wherein the component ratio calculation unit corrects the single product sales composition ratio for each target product using a value which is calculated by adding the calculated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales), 
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 2
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1.
DOI does not specifically disclose, but CHEN discloses, further comprising a category sales quantity calculation unit which calculates, in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation 

Claim 3
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1 or 2.
DOI does not specifically disclose, but CHEN discloses, further comprising a single product demand quantity prediction unit which predicts a single product demand quantity of the target product included in the product category, based on the predicted result of the quantity of demands for each product category in the aggregation period and the corrected single product sales composition ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 8
DOI discloses a composition ratio correction method comprising: calculating a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records).
calculating a sales prospect quantity of the target product during a time period when the target product was out of stock, based on the total sales in the product category to which the target product belongs during the time period when the target product was out of stock and the calculated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and 
correcting the single product sales composition ratio for each target product using a value which is calculated by adding the calculated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales), 
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 9
The combination of DOI and CHEN discloses the composition ratio correction method according to claim 8.
DOI does not specifically disclose, but CHEN discloses, further comprising calculating, in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),


Claim 10
DOI discloses a composition ratio correction program causing a computer to perform: a component ratio calculation process of calculating a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales, in a predetermined aggregation period, in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records).
DOI does not specifically disclose, but CHEN discloses, and a sales prospect quantity calculation process of calculating a sales prospect quantity of the target product during a time period when the target product was out of stock, based on the total sales in the product category to which the target product belongs during the time period when the target product was out of stock and the calculated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
wherein in the component ratio calculation process, causing the computer to perform correcting the single product sales composition ratio for each target product using a value which is calculated by adding the calculated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales), 


Claim 11
The combination of DOI and CHEN discloses the composition ratio correction program according to claim 10.
DOI does not specifically disclose, but CHEN discloses, causing the computer to perform a category sales quantity calculation process of calculating, in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to DOI in view of US 2007/0061210 A1 to CHEN et al. as applied to claims 1-3 above, and further in view of Motwani et al. (hereinafter ‘MOTWANI’).

Claim 4
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1 or 3.
The combination of DOI and CHEN does not explicitly disclose, but MOTWANI discloses, wherein the component ratio calculation unit selects, as the target product for calculating the single product sales composition ratio, a product that has achieved rankings equal to or higher than a predetermined ranking for the sales quantity in the past predetermined period over a predetermined number of times (see ¶[0083]; a suitable substitute for a product may be based on a normalized sales rank comparison).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  MOTWANI discloses a system and method for determining substitutions that includes substituting a product for another based on sales rank.  It would have been obvious for one of ordinary skill in the art to substitute one product for another as taught by MOTWANI in the calculation of DOI with the motivation to measure sales performance.   

Claim 5
The combination of DOI, CHEN, and MOTWANI discloses the composition ratio correction device according to any one of claims 1 to 4.
DOI does not explicitly disclose, but CHEN discloses, further comprising a storage that stores past total sales in each product category on an hourly basis, wherein the category sales quantity calculation unit obtains from the storage the total sales, corresponding to the time period when the target product was out of stock, in the product category to which the target product belongs, and calculates the obtained total sales for each aggregation period (see ¶[0028]; POS data may be available on an hourly basis).


Claim 6
The combination of DOI, CHEN, and MOTWANI discloses the composition ratio correction device according to any one of claims 1 to 5.
DOI further discloses wherein the component ratio calculation unit averages one or more single product sales composition ratios and the corrected single product sales composition ratios in the past aggregate period (see abstract and¶[0148]-[0149]; calculate average sales records. A budget amount is distributed according to sales ratio).

Claim 7
The combination of DOI, CHEN, and MOTWANI discloses the composition ratio correction device according to any one of claims 1 to 6.
DOI does not explicitly disclose, but CHEN discloses, wherein the component ratio calculation unit calculates the ratio of the sales quantity on a daily basis, and calculates the single product sales composition ratio on the daily basis (see ¶[0030]; calculate daily store demand).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculated based on daily demand and sales values.  It would have been obvious to include the daily sales 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624